Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners’ Comments
Allowable Subject Matter
The U. S. Pat. 5,911,964 is the most relevant reference provided in the Applicants’ IDS filed on February 15, 2022.  This U. S. Pat. 5,911,964 describes a similar composition also useful for reducing carbon dioxide, wherein this composition is also characterized by providing a transition metal (such as iron) and also (at least one) oxide from the Group IIIb and/or Group Iva Periodic Table of Elements, all which are supported on zinc oxide carrier material (please note at least the abstract and also the claims presented in this U. S. Pat. 5,911,964).  However, all of the Applicants’ independent claims require that the Applicants’ corresponding transition metal be in the form of an oxide, whereas col. 5 lns. 8-10 in this U. S. Pat. 5,911,964 mentions that their transition metal is in the form of a hydroxide, nitrate, acetate, chloride, or the like – but does not teach or suggest the Applicants’ claimed use of an oxide of the transition metal (as embraced in the scope of all of the Applicants’ independent claims).  Hence, the U. S. examiner considers the Applicants’ claims to also be allowable over the teachings provided in this U. S. Pat. 5,911,964 reference (as well as the rest of the less relevant art of record).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736